Citation Nr: 0947190	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  03-03 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disorder.

2.  Entitlement to service connection for chronic neck and 
shoulder disorder.

3.  Entitlement to service connection for right hand and 
wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
September 1979 to May 2000.  She was born in 1960.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In a decision in June 2005, the Board denied entitlement to 
service connection for a left knee disorder, and remanded the 
remaining then pending appellate issues for specific 
development.  After development action was taken pursuant to 
the remand, the Board has again reviewed the aggregate file 
and finds that the essence of the appellate issues are now 
best expressed as shown above on the first page of the 
present decision.

Service connection is in effect for tricompartmental 
degenerative arthritis of the right knee, status post 
arthroscopy and ACL reconstruction, rated as 10 percent 
disabling; and bilateral plantar fasciitis, rated as 0 
percent disabling.

Issue #3 herein is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.



FINDING OF FACT

The overall evidence, including expert opinion, is in 
approximate balance as to whether the Veteran's chronic low 
back, neck, and shoulder disability, now diagnosed as chronic 
myofascial pain syndrome, with anterolisthesis of L5 and 
DJD of facet joint of L5, is of service origin.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a chronic low 
back, neck, and shoulder disability, now diagnosed as chronic 
myofascial pain syndrome with some degenerative changes in 
the lumbosacral spine, was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5013(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006).

The Federal Circuit Court as recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence,"  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), and has also held that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that she experienced certain observable 
symptoms or that the symptoms were seemingly chronic and 
ongoing, as a lay person the Veteran is generally not 
competent to render a probative opinion on a medical matter, 
such as the time of onset of the claimed disability or of its 
medical diagnosis or causation.  See Espiritu, supra; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But 
see Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that 
lay person may comment on lay-observable symptoms).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027- 29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2009)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

As noted in the Board's previous remand action, the Veteran's 
service records show that scoliosis was specifically 
identified as an abnormality on the her July 1979 enlistment 
examination.  Asymptomatic scoliosis is noted on an April 
1996 medical examination report.

With regard to her claims of neck and shoulder spasms and 
back pain, findings of these symptoms were shown in a private 
medical records of June 2000.  The Board sought medical 
expert clarification in that regard, e.g., as to whether 
these symptoms were related to the diagnosis of scoliosis, 
whether they represent mere symptoms with no corresponding 
physical disability, or whether they are primarily manifested 
by an independent but not yet clearly diagnosed disability, 
and finally, what is the relationship between these claimed 
conditions and service.  In addition, records were to be 
obtained from cited VA and private facilities wherein she had 
had care or evaluations.

Finally, she was to be scheduled for VA examination in 
conjunction with the claimed conditions of scoliosis, back 
pain, and neck and shoulder spasms.  A diagnosis of any 
currently manifested disorder(s) was to be made and all 
necessary special studies or tests, including X-ray films if 
necessary, were to be done.  The claims folder was to be made 
available to the examiner for review in conjunction with the 
examination.

With regard to the question of scoliosis, since the condition 
was noted on the Veteran's service enlistment examination, 
the examiner was requested to address the question of whether 
scoliosis, which existed prior to service, was aggravated 
during service (i.e., permanently increased in severity, as 
opposed to merely having flare-ups) and, if so, whether this 
was solely due to the natural progress of the condition.

As for the Veteran's claimed back pain and neck and shoulder 
spasms, the examiner was requested to address whether these 
conditions were: (1) etiologically related to the scoliosis 
either as symptoms of scoliosis or conditions 
occurring/developing secondary to scoliosis; (2) mere 
symptoms with no corresponding physical disability, or 
primarily manifested by an independent disability(ies), and 
if so, a diagnosed disability primarily manifested by back 
pain and/or shoulder and neck spasms was to be identified; 
and (3) whether it was at least as likely as not that, if not 
associated with scoliosis, either a disability primarily 
manifested by back pain and/or neck and shoulder spasms was 
causally related to the her period of service.

If there were any other currently manifested 
neck/shoulder/back conditions, the examiner was to similarly 
render an opinion as to whether any of these had their onset 
during service or after service, but are etiologically 
related to service.  The examiner was to provide a 
comprehensive report including complete rationales for all 
conclusions reached.

Pursuant to the remand, additional VA clinical records were 
obtained and are now in the file.  A comprehensive VA 
examination was undertaken, the report from which is also of 
record.  The examiner was further asked for an addendum 
opinion, which indicates, in pertinent part, as follows (with 
emphasis added):

The issue is that the Veteran was noted to have 
scoliosis on her entry physical examination and 
whether her scoliosis was aggravated by her service 
in the U.S. Marine Corps and whether her current 
symptoms are related to scoliosis, etc.

This Veteran has symptoms of pain and stiffness in 
her cervical spine, scapula area, shoulders and 
lower back, which I diagnose as chronic myofascial 
pain syndrome.  However, the X-rays of the 
lumbosacral spine also reveal some anterolisthesis 
of L5 as well as DJD of facet joint of L5.  In 
addition to chronic myofascial pain syndrome there 
are some DJD changes of the lumbosacral spine.  
Those are also contribute[ing] to her low back 
pain.  The Veteran has only mild thoracolumbar 
scoliosis, which was not symptomatic at the time of 
her entry into the U.S. Marine Corps.  The 
scoliosis of this kind generally is not painful.  
There is no evidence that the scoliatic curve has 
significantly increased during the time of her 
service in the U.S. Marine Corps.  I do not believe 
that her symptomatology is related to the 
scoliosis.

However, obviously she has had symptoms of pain and 
stiffness of the cervical spine, scapula area, 
shoulders and low back from the time of her service 
in the U.S. Marine Corps and those have continued 
and thus her current symptomatology is due to her 
service in the U. S. Marine Corps but is not 
related to the thoracolumbar scoliosis and that her 
thoracolumbar scoliosis is not worsened due to her 
service in the U.S. Marine Corps. 

The Veteran's current symptomatology of neck, 
shoulder, and back spasms, pain, and stiffness is 
[etiologically[ unrelated to scoliosis but is 
caused by her service in the U.S. Marine Corps.

In view of the totality of the evidence, including the above 
positive nexus opinion, the Board finds that reasonable doubt 
is raised in this claim.  We find that, although the Veteran 
had a scoliosis at her entry into service which was not 
increased in disability or otherwise aggravated as a result 
of service, she now exhibits chronic low back, neck, and 
shoulder disability, now diagnosed as chronic myofascial pain 
syndrome, with anterolisthesis of L5 and DJD of facet joint 
of L5.  With resolution of reasonable doubt in her favor, the 
latter disabilities must be reasonably considered to be of 
service origin.  


ORDER

Service connection for chronic low back, neck, and shoulder 
disability, now diagnosed as chronic myofascial pain 
syndrome, with anterolisthesis of L5 and DJD of facet joint 
of L5, is granted.  
 

REMAND

As noted in the prior Board remand,  the Veteran has claimed 
entitlement to service connection for a right wrist and hand 
disability. A diagnosis of carpal tunnel syndrome was made in 
June 2000.  A VA examination of the peripheral nerves was 
conducted in November 2001.  At that time, the examiner 
opined that the findings were not consistent with carpal 
tunnel syndrome, but might represent a mild ulnar neuropathy 
and/or thoracic outlet syndrome.  

Clinical records show that she has since been seen with 
ongoing right hand and wrist complaints, although specialized 
testing has not been particularly helpful in determining the 
cause of her problems.

A magnetic resonance imagining (MRI) of the right wrist in 
June 2003 showed a cystic fluid collation, predominantly 
along the volar aspect of the distal radial ulnar joint, with 
associated dorsal subluxation of the ulna.  There was also a 
small amount of fluid surrounding the extensor digitorum 
tendons at the site of her tenderness consistent with 
tenosynovitis.  Trace fluid was also seen around the extensor 
carpi radialis longus tendons.  There was also an 
irregularity of the proximal pole of the triquestum, possibly 
of a degenerative nature; and osseous prominence of the base 
of the third metacarpal which was felt to possibly represent 
an os styloideum (although it appeared continuous with the 
metacarpal).  Further studies were recommended. 

Although the subsequent VA examiner noted clinical findings 
with regard to her right hand and wrist, he reported that he 
had not been asked for an opinion as to etiology, etc., and 
thus did not feel free to provide one.

It must also be noted that, given the grant above of service 
connection for neck, back, and shoulder disabilities, there 
is now the additional potential that right wrist and hand 
problems may be in part impacted thereby.

Service connection may be granted for disability which is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310(a); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in 
severity of a non-service-connected disorder that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline 
level of severity of the non-service-connected condition and 
deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, any analysis of secondary service connection in the 
present appeal should consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In view of the foreging, the case is REMANDED for the 
following action:

1.  A VA examiner, preferably the one who 
provided the opinions pursuant to the 
Board's previous remand if available, 
should be asked to render an opinion, 
based upon the medical evidence of record, 
as to the probable origin, diagnosis(es) 
and etiology of all current right hand and 
wrist disabilities, whether they are of 
service origin; whether they are part and 
parcel of, and/or whether they have been 
in any way affected by other service-
connected disabilities.

a.  In analyzing the foregoing 
questions, the reviewer should opine as 
to whether it is at least as likely as 
not (i.e., to at least a 50/50 degree 
of probability) that the Veteran's 
current right hand and wrist 
disabilities either arose directly as a 
result of her military service, or 
developed after service as due to, the 
result of, or aggravated by her 
service-connected disabilities; or 
whether such incurrence, causation, or 
aggravation is unlikely (i.e., less 
than a 50/50 degree of probability), 
with the rationale for any such 
conclusion set out in the report.

b.  If the reviewer finds that the 
Veteran's current right hand and wrist 
disabilities did not arise due to 
service but arose independently after 
service and have been aggravated by her 
other service-connected disabilities, 
the reviewer should describe the nature 
and extent of this aggravation, and 
discuss what portion of any secondary 
disability is due to the service-
connected disorders and what portion is 
unrelated thereto.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  If the reviewer determines that 
any requested opinion cannot be 
provided without resorting to mere 
speculation, the reviewer should 
discuss why an opinion is not possible.

d.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare- ups of 
symptoms which resolve with return to 
the baseline level of disability

2.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and her 
representative should be given a 
reasonable opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate review, if 
necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


